           Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  – against –                                     ORDER & OPINION
                                                                        18 Cr. 306 (ER)
KASHEEN SAMUELS,

                                Defendant.


RAMOS, D.J.:

        Defendant Kasheen Samuels is charged in a seven-count second superseding indictment

with two robbery conspiracies and one narcotics distribution conspiracy. In advance of trial,

Samuels moves to sever his trial into three, a separate trial for each alleged conspiracy, pursuant

to Rules 8(a) and 14(a) of the Federal Rules of Criminal Procedure. Additionally, Samuels

moves to dismiss Count �ree, possession of a ﬁrearm in furtherance of a crime of violence,

arguing that attempted Hobbs Act robbery does not qualify as a crime of violence as required by

18 U.S.C. § 924(c)(1)(A)(i).

        For the following reasons, Samuels’ motion for severance is DENIED and the motion to

dismiss is DENIED.
I.      BACKGROUND
        A. �e Government’s Allegations 1
        �e Government’s second superseding indictment alleges three conspiracies organized by

Samuels, an alleged associate of Sex Money Murder, a Bronx-based aﬃliate, or “set,” of the

Bloods gang. �ese alleged conspiracies include an April 2016 attempted robbery of a Bronx

autobody shop owner named Robert Bishun, a June 2017 robbery of Justin Garcia, which


1
  In a motion to sever under Rules 8 and 14, the Court may examine both the allegations contained in the operative
indictment and representations made by the Government in its brieﬁng. See, e.g., United States v. Brown, 676 F.
Supp. 2d 220 (S.D.N.Y. Dec. 18, 2009); United States v. Smith, No. 05 Crim. 922 (DLC), 2007 WL 980431, at *2
(S.D.N.Y. Apr. 3, 2007).
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 2 of 13




resulted in the murder of Andrew Torres, and a years-long scheme to distribute narcotics in the

Bronx, upstate New York, and Vermont.

       �e ﬁrst three counts of the indictment charge Samuels with an attempted robbery of

Bishun’s Bronx autobody shop in April 2016. �e Government alleges that Samuels and his co-

conspirators believed that Bishun had hidden drug money, in the amount of $3 million, in the

shop. Speciﬁcally, Samuels’ co-conspirator, Robert Pizarro, said that Bishun had been seen on

social media ﬂaunting his money and expensive chains. Gov’t Opp. to Mot. to Sever at 4,

Doc. 50. �ereafter, Samuels and his co-conspirators began to surveille the shop. Id. After a
week of staking out the shop, one of the co-conspirators backed out of the robbery scheme. As a

result, Samuels invited Philip Haynes, an associate in his drug traﬃcking scheme, to assist in the

robbery. Id. Samuels, Haynes, and Pizarro formulated a plan to commit the robbery using

Samuels’ extended clip semiautomatic handgun. Id. After three days of attempting to carry out

the robbery, Samuels and his co-conspirators put the robbery on hold out of concern for

excessive police presence in the vicinity. Id. �e robbery was never carried out.

       �e next charged conspiracy occurred in June 2017. Samuels and two co-conspirators

(“CC-2” and “CW-1,” respectively) began planning a robbery of Justin Garcia with the help of

two women; Garcia was believed by Samuels to be in possession of cash and jewelry from a

credit card scheme, the proceeds of which Garcia had been showcasing on social media. Gov’t

Opp. to Mot. to Sever at 6. On multiple occasions, Samuels and his co-conspirators followed

Garcia, but he managed to evade them each time. Id. at 7. In the ﬁrst instance, Samuels and his

co-conspirators tracked Garcia and the two women to a Bronx hotel. Before Samuels and the co-

conspirators were able to eﬀectuate the robbery, Garcia left the hotel. Id. Upon Garcia’s exit,

Samuels’ co-conspirators followed Garcia to a McDonalds drive-thru, put masks on, and ﬁred

two shots at him, but Garcia was able to escape. Id. Later the same evening, Samuels and his

co-conspirators were notiﬁed by the two women that Garcia was shopping with them at a Bronx

liquor store. �e three put on masks, armed themselves, and went to the liquor store, but Garcia

left the store before the robbery could be completed. Id. at 7.

                                                 2
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 3 of 13




       Later, the women texted Samuels that they were being taken to a hotel in New Jersey

against their will. Gov’t Opp. to Mot. to Sever at 8. Samuels provided the co-conspirators with

his handgun and instructed them to drive to the New Jersey hotel and rob Garcia without him.

Id. �e co-conspirators arrived at the hotel and proceeded to Garcia’s room. When the hotel

room door opened, CC-2 shot at Andrew Torres, killing him instantly. CC-2 then stepped

forward and shot Garcia twice. Id. �ey took Garcia’s chains and returned to Samuels’

residence to return Samuels’ gun and give him the chains taken from Garcia. Id. Although

Samuels was not present for the robbery or murder, he is charged as a principal, in violation of
18 U.S.C. § 2.

       Separately, Count Seven charges Samuels with a conspiracy to distribute heroin and crack

cocaine from at least 2015 to 2018. Gov’t Opp. to Mot. to Sever at 8. Samuels is alleged to have

obtained the drugs through armed robberies of drug dealers and known drug spots. Id. �e

Government maintains that the evidence at trial will establish that Samuels dealt narcotics in

New York City, as well as upstate New York and Vermont, where he was able charge higher

prices. In connection with the narcotics conspiracy, Samuels is alleged to have worked with co-

conspirators, Haynes, Pizarro and CW-1. Id.

       B. Procedural History
       Samuels was ﬁrst charged in a three-count indictment, ﬁled on April 25, 2018, which
included the following counts associated with the April 2016 attempted robbery conspiracy: (1)

conspiracy to commit a Hobbs Act robbery, in violation of 18 U.S.C. § 1951; (2) attempt to

commit a Hobbs Act robbery, in violation of 18 U.S.C. § 1951; and (3) possession of a ﬁrearm in

furtherance of the attempt to commit Hobbs Act robbery, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) and 18 U.S.C. § (2). Doc. 2. �e Government next ﬁled a ﬁrst superseding

indictment on December 10, 2018, which added a count charging Samuels with conspiring to

distribute narcotics, in violation of 21 U.S.C. § 846. Doc. 20. �e Government ﬁled a second

superseding indictment in October 2019 adding the following counts associated with the June

2017 robbery conspiracy: (1) conspiring to commit a Hobbs Act robbery in violation of 18

                                                3
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 4 of 13




U.S.C. § 1951; (2) committing a Hobbs Act robbery in violation of 18 U.S.C. § 1951; and (3)

committing Felony Murder, in violation of 18 U.S.C. §§ 924(j)(1) and 2. Doc. 40.

       Samuels now moves to sever the counts in the indictment and dismiss Count �ree,

possession of a ﬁrearm in connection with the attempted robbery of Bishun on the ground that

attempted Hobbs Act Robbery is not a crime of violence. Doc. 46.

II.    MOTION TO SEVER
       Samuels moves to sever his trial on two grounds: ﬁrst, that the three charged schemes

were improperly joined under Rule 8, and, second, that even if properly joined, the Court should
exercise its discretion under Rule 14 to sever Samuels’ upcoming trial into three. �e Court

denies his motion under both grounds.
       A. Applicable Law
       �e Government may only join multiple oﬀenses in an indictment if the oﬀenses are “of

the same or similar character, or are based on the same act or transactions, or are connected with

or constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a). Rule 8(a) only requires

the oﬀenses be “somewhat alike” or have a “general likeness.” United States v. Rivera, 546 F.3d

245, 253 (2d Cir. 2008); see also United States v. Werner, 620 F.2d 922, 926–27 (2d Cir. 1980).

As such, joinder under Rule 8(a) largely depends on the facts of each case, United States v.

Blakney, 941 F.2d 114, 116 (2d Cir. 1999), and the determination of whether the multiple counts

have a “suﬃcient logical connection” to each other. United States v. Ruiz, 894 F.2d 501, 505 (2d

Cir. 1990). “Joinder is proper where the same evidence may be used to prove each count.”

Blakney, 941 F.2d at 116. �e Second Circuit has established that the Rule 8(a) joinder standard

is a liberal one for the government to meet. United States v. McGrath, 558 F.2d 1102, 1106 (2d

Cir. 1977).

       Even if counts within an indictment are properly joined under Rule 8, the Court may

order severance of oﬀenses under Rule 14(a) of the Federal Rules of Criminal Procedure if the

defendant may suﬀer prejudice by being required to defend the multiple counts trial. Werner,

620 F.2d at 922. To demonstrate that severance is proper under Rule 14(a), the defendant must

                                                4
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 5 of 13




prove that he will suﬀer substantial prejudice. Id. �e Second Circuit indicated in United States

v. Rosa that motions for severance under Rule 14(a) should generally be denied because

consolidation of oﬀenses promotes judicial economy and a speedy trial — considerations that

frequently outweigh the possible prejudice to the accused. 11 F.3d 315, 341 (2d Cir. 1993).

       B. Discussion
       �e seven charges are properly joined under Rule 8. �e 2016 attempted robbery, 2017

robbery, and narcotics counts all share a suﬃciently logical connection and constitute parts of a

common scheme or plan.
       As an initial matter, the second superseding indictment plainly shows that both robbery

conspiracies were instigated by Samuels along with his criminal associates and were committed

using the same ﬁrearm. Indictment ¶¶ 1–6. Samuels’ and his co-conspirators identiﬁed victims

through social media whom they believed to have large amounts of cash. Doc. 50 at 18. Further,

the Government speciﬁcally argues that the ﬁrearm used in each robbery conspiracy was an

extended clip semiautomatic handgun owned by Samuels. Id. at 6. Finally, it is expected that

the evidence at trial will show that Samuels’ co-conspirators in the armed robberies also engaged

with him in the drug traﬃcking scheme and that Samuels committed the armed robberies to

obtain money or quantities of narcotics to be used in his drug traﬃcking scheme. Id. at 15–19.

For instance, Pizarro collected cash for Samuels in connection with his narcotics scheme in
Vermont and assisted in the April 2016 robbery. Similarly, Haynes assisted in Samuels’ drug

traﬃcking in Vermont and participated in the April 2016 robbery conspiracy. Likewise, CW-1

assisted in Samuels’ drug traﬃcking in Vermont and participated in the June 2017 robbery

conspiracy. Id. at 16. �e interconnected nature of these conspiracies demonstrates suﬃcient

similarity to meet the “same or similar character” and “common scheme or plan” requirements of

Rule 8(a). Blakney, 941 F.2d at 116; Doc. 50 at 19 (“[E]ach incident is direct evidence of the

other incident charged.”).

       Samuels emphasizes the diﬀerence in manner, time, and location of the conspiracies to

argue that joinder is improper. Doc. 47 at 2. Speciﬁcally, he submits that the three conspiracies

                                                5
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 6 of 13




constitute “distinct and separate oﬀenses” that are not a part of a common scheme and would not

contain the same evidence. Id. Samuels analogizes his case to United States v. Tubol, which

found error in joinder and granted severance. 191 F.3d 88 (2d Cir. 1999). Yet, Tubol is readily

distinguishable from Samuels’ case. �e two defendants in Tubol were charged with robbing a

bank and an appliance store that were in close geographical proximity. Id. �e bank was robbed

by one defendant disguised as a Hasidic Jewish man who claimed to have a bomb, while the

appliance store was robbed by the other defendant who was not disguised and was armed with a

gun. Id. �e Second Circuit found that joinder was improper under Rule 8(a) since defendants
“used distinctly diﬀerent methods and targeted distinctly diﬀerent victims” in each instance. Id.

at 95. In Samuels’ case, even with the temporal gap between the 2016 and 2017 robbery

conspiracies, he shared distinctive methods for eﬀectuating the crimes, relying on the same co-

conspirators and using the same handgun, all in furtherance of his drug traﬃcking activities.

Further, Samuels targeted the two victims whom he believed were in possession of cash or

valuable items based on the victim’s social media posts. Doc. 50 at 4–6.

       Samuels’ case more closely aligns with the district court case United States v. Smith,

where the defendant was charged in a seven-count indictment which alleged that he sold

quantities of cocaine and heroin, participated in armed robberies, and murdered a rival narcotics

traﬃcker. No. 05 Crim. 922 (DLC), 2007 WL 980431, at *2 (S.D.N.Y. Apr. 3, 2007). �e court

determined that joinder was proper under Rule 8(a) because the charges were suﬃciently similar

in character and constituted a common scheme or plan. Id. (explaining that all counts were

similar or a part of a common scheme because they all involved Smith’s participation in

distribution of retail quantities of crack, the retail crack distribution was a major source of

Smith’s income, and the motive for the murders was to obtain quantities of narcotics); see also

United States v. Amato, 15 F.3d 230, 237 (2d Cir. 1994) (holding that the defendant is guilty in a

ﬁve-count indictment, including charges of racketeering, murder and conspiracy to commit

murder, loan sharking, and illegal possession of a gun, for which the evidence oﬀered to prove



                                                  6
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 7 of 13




the gun possession count was interconnected with the evidence oﬀered for all other counts).

�erefore, there is a suﬃcient logical connection between all Counts such that joinder is proper.

       Even assuming joinder is proper under Rule 8(a), Samuels nevertheless contends that

severance is warranted under Rule 14(a). �e primary argument Samuels proﬀers is that the jury

will view him as an individual with a propensity to commit crimes. Samuels analogizes his case

to the facts of Sampson where the Second Circuit severed counts related to two drug distribution

conspiracies because the “jury could unfairly reason that the defendant had a propensity to deal

drugs.” Doc. 47 at 4; United States v. Sampson, 385 F.3d 183, 192–93 (2d Cir. 2004). However,
in Sampson, the defendant based his argument on the fact that he intended to testify with respect

to one conspiracy but not the other and stated in detail why he would suﬀer prejudice if

severance were not granted. Id. Due to the defendant’s explanation, and because the evidence

would not have been admissible in both trials, the court ordered severance. Id. at 192. However,

the court required that a defendant describe in detail why prejudice will occur. Id. Samuels’ case

can be distinguished from Sampson because Samuels does not assert that he intends to testify

with respect to one of the conspiracies but not the others, nor does he detail why the evidence as

to one of the conspiracies would not be admissible as to the others.

       Further, Samuels also fails to establish that he would suﬀer “substantial prejudice”

suﬃcient to establish a “miscarriage of justice” from trying the seven counts together. United

States v. Werner, 620 F.2d 922 (2d Cir. 1980); United States v. Miller, 116 F.3d 641, 679 (2d Cir.

1997). Even assuming prejudice existed, the Court can rectify any prejudice by giving limiting

instructions to the jury. Richardson v. Marsh, 481 U.S. 200 (1987); see also Herring v.

Meachum, 11 F.3d 374, 378 (2d Cir. 1993) (denying severance of counts and determining that the

jury may consider each murder separately as they are easily compartmentalized and the risk of

jury confusion can be limited by instruction); United States v. Rivera, 546 F.3d 245, 254 (2d Cir.

2008) (denying severance of counts and instructing the jury to consider each count separately).




                                                 7
            Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 8 of 13




III.      MOTION TO DISMISS
          A. Applicable Law
          An indictment must contain a “plain, concise, and deﬁnite written statement of the

essential facts containing the oﬀense charged.” Fed. R. Crim. P. 7(c)(1). When considering a

motion to dismiss, the Court “must treat the indictment’s allegations as true.” United States v.

Velastegui, 199 F.3d 590, 592 n.2 (2d Cir. 1999). To withstand a motion to dismiss pursuant to

Rule 12, “it is generally suﬃcient that the indictment set forth the oﬀense in the words of the

statute itself.” Hamling v. United States, 418 U.S. 87, 117 (1974). It is not necessary that the

indictment state in detail how the oﬀense was committed. United States v. Wey, No. 15 Crim.

611, 2017 WL 237651, at *5 (S.D.N.Y. Jan. 18, 2017).

          A defendant violates 18 U.S.C. § 924(c)(1)(A) if he “during and in relation to any crime

of violence . . . , uses or carries a ﬁrearm, or [], in furtherance of such crime, possesses a

ﬁrearm.” Section 924(c)(3) deﬁnes a “crime of violence” as an oﬀense that is a felony and

either:

             (A) has as an element the use, attempted use, or threatened use of physical
                 force against the person or property of another, or
             (B) that by its nature, involves a substantial risk that physical force against
                 the person or property of another may be used in the course of
                 committing the oﬀense.

18 U.S.C. § 924(c)(3). Paragraph (A) is often referred to as the “force clause” and paragraph (B)
as the “risk-of-force clause.” United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018). In United

States v. Davis, the Supreme Court held the risk-of-force clause to be “unconstitutionally vague”

and therefore, unconstitutional. --- U.S. ----, 139 S.Ct. 2319 (2019).

          �e government alleges in Count �ree that Samuels violated § 924(c)(3)(A) because

attempted Hobbs Act robbery constitutes a crime of violence. �e Supreme Court has held that

when evaluating whether an oﬀense constitutes a crime of violence, the “categorical approach”

must be applied. Mathis v. United States, --- U.S. ----, 136 S.Ct. 2243, 2248 (2016); see also

Taylor v. United States, 495 U.S. 575, 600 (1990). “[A] formal categorical approach look[s] only


                                                   8
           Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 9 of 13




to the statutory deﬁnitions of the prior oﬀenses, and not to the particular facts underlying those

convictions.” Id. Under the approach, the court will “identify the minimum criminal conduct

necessary for conviction under a particular statute.” United States v. Acosta, 470 F.3d 132, 135

(2d. Cir. 2006). �e Court will not look to the particular underlying facts of the indictment;

instead, it will only consider the elements of the predicate oﬀense. Hill, 890 F.3d at 56.

        To support a showing that a predicate oﬀense is not a crime of violence, the court requires

“more than application of legal imagination to the statute’s language.” Gonzales v. Duenas-

Alvarez, 549 U.S. 183, 193 (2007). �e categorical approach must be founded in reality, logic,
and precedent — “not a theoretical possibility” that the conduct does not constitute a crime of

violence. Hill, 890 F.3d at 56; accord Gonzales, 549 U.S. at 194. As relevant here, “the

categorical approach requires [the court] to consider the minimum conduct necessary for a

conviction of the predicate oﬀense (in this case, [an attempted] Hobbs Act robbery), and then to

consider whether such conduct amounts to a crime of violence under § 924(c)(3)(A).” Hill, 890

F.3d at 139.

        B. Discussion
        Count �ree of the Indictment charges Samuels with possessing a ﬁrearm in furtherance

of the attempted Hobbs Act robbery of Bishun. Doc. 47. Although the Second Circuit has

expressly held that substantive Hobbs Act robbery qualiﬁes as a crime of violence, United States
v. Hill, 890 F.3d 51 (2d Cir. 2018), it has yet to determine whether attempted Hobbs Act robbery

qualiﬁes. 2 �erefore, the Court applies the categorical approach to this crime.

        �e Court agrees with the district courts in this Circuit that have found attempted Hobbs

Act robbery to be a crime of violence under the force clause of § 924(c)(3)(A). See United

States v. Jeﬀerys, No. 18 Crim. 359 (KAM), 2019 WL 5103822, at *7 (E.D.N.Y. Oct. 11, 2019)



2
 �is issue has been presented in a number of cases currently pending before the Second Circuit, including United
States v. Collymore, Dkt. No. 19-596 (ﬁled Mar. 7, 2019), and United States v. Nolan, Dkt. No. 16-3423 (ﬁled Nov.
7, 2016). Additionally, the Second Circuit held in 2019 that conspiracy to commit a Hobbs Act robbery is not a
crime of violence under § 924(c). See United States v. Barrett, 937 F.3d 126, 127 (2d. Cir. 2019).


                                                        9
         Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 10 of 13




(“[A]ttempted Hobbs Act robbery constitutes a crime of violence under § 924(c)’s elements

clause.”); United States v. Robinson, No. 16 Crim. 545 (ADS), 2019 WL 5864135, at *5

(E.D.N.Y. Nov. 8, 2019) (“[T]he minimum conduct necessary to commit an attempted Hobbs Act

robbery amounts to a crime of violence under the elements clause.”). �e elements of the statute

include “attempted use” or “threatened use” of physical force within the deﬁnition of crime of

violence. 18 U.S.C. § 924(c)(3)(A). If a completed Hobbs Act robbery requires an element of

physical force to qualify as a crime of violence, then it must follow that an “attempt” or “threat”

to commit the same crime would require an element of force as well. Robinson, 2019
WL 5864135, at *5 (“[I]f a completed Hobbs Act robbery involves the requisite use of force to

qualify as a crime of violence . . . then a necessary implication is that an attempt to commit the

same crime constitutes an attempted use of force”); cf. United States v. Pereira-Gomez, 903 F.3d

155, 166 (2d Cir. 2018) (holding that attempted robbery under New York law “qualiﬁes as a

“‘crime of violence’ under the ‘force clause’”). �erefore, ﬁnding that attempted Hobbs Act

robbery falls outside the reach of the statute would run afoul of its plain language.

       Other circuit courts have also concluded that attempted Hobbs Act robbery constitutes a

crime of violence within the meaning of the force clause. United States v. St. Hubert, 909 F.3d

335, 351 (11th Cir. 2018) (“[A]ttempted Hobbs Act robbery qualiﬁes as a crime of violence

under § 924(c)(3)(A).”); see also United States v. Ingram, 947 F.3d 1021 (7th Cir. 2020)

(attempted Hobbs Act robbery is a crime of violence); Jeﬀerys, 2019 WL 5103822, at *7;

Robinson, 2019 WL 5864135, at *5 (“[T]he elements clause expressly includes the “attempted

use” or “threatened use” of force within its deﬁnition of crime of violence.”); United States v.

Edwards, No. 03 Crim. 204, 2019 WL 3347173, at *3 (E.D. Va. July 25, 2019) (“[A]ttempted

Hobbs Act robbery constitutes a crime of violence under the elements clause.”).

       Samuels argues that attempted Hobbs Act robbery is distinguishable from the substantive

oﬀense because “an attempt to commit a Hobbs Act robbery does not require the ‘attempted use’

of force.” Doc. 47 at 8. While Samuels is correct that a conviction for attempt only requires that

a defendant (1) had the intent to commit the crime and (b) engaged in a “substantial step towards

                                                 10
         Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 11 of 13




the commission of said crime,” id. at 8, he relies on an erroneous interpretation of what

constitutes a substantial step. Samuels argues that in the case of robbery, a substantial step can

include “reconnoitering the place contemplated for the commission of the crime or possession of

paraphernalia to be employed in the commission.” Id. (citing United States v. Jackson, 560 F.2d

112, 120 (2d Cir. 1977)). He further argues that “intent to rob . . . requires no actual, attempted

or threatened force.” Doc. 47 at 9. Speciﬁcally, Samuels cites to a situation in which the threat

of force may be empty, like “pointing an unloaded or inoperable gun.” Id.

       He relies on the decision of the Second Circuit in United States v. Jackson, as well as
several non-controlling cases of district courts in this Circuit, to argue that nonviolent conduct

could constitute a substantial step to qualify as attempted robbery. 560 F.2d 112 (2d Cir. 1977);

see also Unites States v. Alfonso, No. 17 Crim. 128 (JBA), 2019 WL 1916199, at *3 (D. Conn.

Apr. 30, 2019); United States v. St. Hubert, 909 F.3d 335, 351 (11th Cir. 2018); United States v.

Tucker, No. 18 Crim. 119 (SJ) (E.D.N.Y. Jan. 8, 2020). However, Samuels’ understanding of the

Second Circuit’s reasoning in Jackson is wrong. �ere, the court found that defendants’ actions

constituted a substantial step where they

           reconnoitered the place contemplated for the commission of the crime and
           possessed the paraphernalia to be employed in the commission of the
           crime[,] loaded sawed-oﬀ shotguns, extra shells, a toy revolver, handcuﬀs,
           and masks which [were] specially designed for such unlawful use and which
           could serve no lawful purpose under the circumstances.

Jackson, 560 F.2d at 120. �us, the Second Circuit reached this conclusion not only because the

defendant reconnoitered the premises, but also because they took additional steps to carry out the

robbery. Id. at 120 (“[O]n both occasions these men were seriously dedicated to the commission

of a crime, had passed beyond the stage of preparation, and would have assaulted the bank had

they not been dissuaded by certain external factors.”). “Conduct is not considered a substantial

step unless it is strongly corroborative of the criminal intent of the accused.” Davis, 8 F.3d at

927 (2d Cit. 1993). As a result, a substantial step towards commission of an attempted Hobbs

Act robbery requires some indication of violent intent. See Hill, 877 F.3d at 719 (“Conviction of


                                                 11
         Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 12 of 13




attempt requires proof of intent to commit all elements of the completed crime.”). In Samuels’

case, he took a substantial step that was indicative of a violent intent when he staked out the

autobody shop for many days in possession of a handgun and with the intention of using a

handgun in carrying out the robbery.

       It follows, then, that attempted Hobbs Act robbery is a crime of violence within the

meaning of the force clause, under the categorical approach. Ingram, 947 F.3d 1021. As

determined in Gonzales, the categorical approach requires more than a “theoretical possibility

that the statute at issue could be applied to conduct that does not constitute a crime of violence.”
549 U.S. at 193. Rather, it requires a “realistic probability that the State would apply its statute

to conduct that falls outside the generic deﬁnition of a crime.” Id. Samuels’ speculation

regarding a non-violent attempted robbery is just the type of “theoretical possibility” forbidden

by Gonzales. See Hill, 890 F.3d at 57–59 (rejecting hypotheticals oﬀered to argue that Hobbs

Act robbery is not a crime of violence).

       Further, the Second Circuit has aﬃrmed the understanding that an attempt would

constitute a crime of violence in considering other substantive violent oﬀenses. See, e.g., United

States v. Thrower, 914 F.3d 770, 776-77 (2d Cir. 2019) (holding that attempted robbery under

New York law qualiﬁes as a “violent felony” under ACCA’s analogous force clause); United

States v. Sierra, 782 F. App’x 16, 20 (2d Cir. 2019) (“[A]ttempted murder is a crime

unmistakably involving an attempted use of physical force”); United States v. Scott, 681 F.3d

App’x 89, 95 (2d Cir. 2017) (“Attempted murder in the second degree is a crime unmistakably

involving ‘an attempted use . . . of physical force’ within § 924(c)(3)(A)”); Hill, 877 F.3d at 719

(“When a substantive oﬀense would be a violent felony under § 924(e) and similar statutes, an

attempt to commit that oﬀense also is a violent felony.”); United States v. Praddy, 729 F. App’x

21, 24 (2d Cir. 2018) (“[I]t is self-evidence that under New York law attempted murder is a crime

unmistakably involving the use of physical force.”).

       As a result, the Court ﬁnds that the minimum conduct necessary for an attempted Hobbs

Act robbery amounts to a crime of violence. Samuels’ motion to dismiss Count �ree is denied.

                                                 12
          Case 1:18-cr-00306-ER Document 54 Filed 09/14/20 Page 13 of 13




IV.      CONCLUSION
         For the forgoing reasons, Samuels’ motion for severance is DENIED and Samuels’

motion to dismiss is DENIED. �e Clerk of Court is respectfully directed to terminate the

motion, Doc. 46.


It is SO ORDERED.


Dated:    September 14, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S. D.J.




                                              13
